Opinión disidente del
Juez Asociado Señor Negrón García.
En lo sustantivo, la solución mayoritaria nos recuerda el refrán pueblerino, “no se puede repicar campanas y dar Misa”.
HH
Disentimos de la interpretación forzada que se hace de la Ley de Sentencia Suspendida en casos en que recaen convicciones por varios delitos, algunos de los cuales cuali-*732fican para ese beneficio. Las peticionarias, Blanca, Marta y Lydia Molina Virola fueron convictas de tentativa de ase-sinato y violación al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 416, y sentenciadas a seis (6) y tres (3) años, respectivamente. Además,(1) sentenciadas a tres (3) años por infringir el Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 418,(2) delito expresamente excluido de los beneficios de la Ley de Sentencia Suspendida.(3) El ilustrado tribunal sentenciador (Hon. Julio Alvarado Gino-rio, Juez) dictaminó que no podía suspenderles las sentencias. Oportunamente, dispuso que todas fueran cumplidas concurrentemente.
Según la mayoría, ante esa situación, el tribunal de ins-tancia deberá siempre determinar si suspende la sentencia en los delitos no excluidos en la ley o no. Es un error. La Ley de Sentencia Suspendida no concede esa facultad en situaciones “mixtas”, como la del caso de autos. Compárese Pueblo v. Vega Vélez, 125 D.P.R. 188 (1990). Esa conclusión ignora la letra clara de la ley e introduce una nueva moda-lidad de sentencia suspendida bajo el frágil argumento de que dicha ley no lo prohíbe.
Los tribunales interpretamos, no legislamos. No esta-mos ante una frase oscura o dudosa, lapsus legislativo(4) u omisión de palabras o letras en el texto jurídico.(5) La ma-yoría asume hoy, sin reservas, funciones que pertenecen a *733la Asamblea Legislativa y, sin justificación alguna, añade una disposición enteramente nueva. Ello atenta contra la intención legislativa y menoscaba el principio rector de que la promulgación y el establecimiento de las penas es fun-ción exclusiva de la Legislatura. Sólo podemos imponer sentencias que estén dentro de esa autoridad estatutaria, a saber, reclusión carcelaria, multa, restitución y la suspen-sión de los efectos de la sentencia en los casos que específi-camente dispone la ley. Ni el Código Penal ni la Ley de Sentencia Suspendida nos autorizan a sentenciar a una persona, convicta por varios delitos, a un período de encar-celamiento por uno de los delitos y, concurrentemente, a cumplir un período en libertad a prueba por otros. Aunque el destinatario de la protección del principio de legalidad es el acusado, la Sociedad también es acreedora a que al sentenciar los tribunales ejerzan esa facultad al amparo de la ley.(6)
Es peregrina la conclusión de que se trata de una omi-sión por inadvertencia del legislador, máxime ante un es-tatuto que ha merecido su constante atención y múltiples oportunidades para subsanarlo.(7)
La posición mayoritaria no sólo descarta la intención legislativa, sino que desnaturaliza el sistema de sentencia vigente en el país. Toda sentencia se presume es un acto inteligente y racional del juez. La imposición de diferentes tipos de penas a ser cumplidas concurrentemente presu-pone una discreción judicial armonizable entre sí. Conse-*734cutivamente significa “[s]in lapso de separación; con inme-diación en el tiempo. Por orden o turno”. G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 20ma ed. rev., Buenos Aires, Ed. Heliasta, 1981, T. II, pág. 300. En con-traste, concurrencia implica “correr junta y simultáneamente”. G. Cabanellas, Diccionario Jurídico Elemental, 6ta reimpresión, Buenos Aires, Ed. Heliasta, 1983, pág. 61. Un tribunal sentenciador no puede imponer una pena de reclusión obligatoria de cárcel y ala vez con-ceder una sentencia suspendida que deje al convicto en libertad. Sentenciar al convicto a cumplir simultáneamente dos (2) penas mutuamente excluyentes es imposible o una ficción. No procedía el cumplimiento concurrente de la pena de cárcel con los otros delitos susceptibles de ser ob-jeto del beneficio de una sentencia suspendida.(8)
La discreción judicial para otorgar el beneficio de sen-tencia suspendida, aunque es amplia, no es absoluta. Está supeditada al fiel cumplimiento de todos los requisitos del Art. 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027, entre ellos, que la persona no haya sido convicta por alguno de los delitos excluidos de los efectos de la ley.
HH HH
Finalmente, el remedio de ordenar la preparación de un informe presentencia provisto en la opinión mayoritaria es jurídicamente prematuro y fútil. Ordena hoy su prepara-ción, sin considerar que las hermanas Molina Virola sólo disfrutarán del beneficio de una sentencia suspendida —asumiendo les fuera concedida— después de cumplir tres *735(3) años en prisión por infringir el Art. 8 de la Ley de Armas. Al ordenar anticipadamente la preparación del in-forme presentencia, olvida que desde ahora la información suministrada carecerá de toda eficacia en el futuro; será obsoleta para 1999. Esa lejanía destruye la coetaneidad que debe existir entre la investigación y el uso inmediato que presupone como instrumento decisorio útil.
Conforme el Art. 59 del Código Penal, 33 L.P.R.A. sec. 3283, y las Reglas 162.1 y 162.2 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el propósito del informe presenten-cia es proveerle información objetiva y exacta al Juez para ayudarle a determinar la sentencia más apropiada.(9) Dicho informe constituye un abarcador estudio social del convicto. Presenta una descripción detallada del ofensor en términos de su comportamiento pasado, patrones de con-ducta y experiencias. Incluye una evaluación de sus moti-vaciones, receptibilidad a la ayuda y capacidad para auto-dirección, así como un estudio de las oportunidades disponibles e interacción en la comunidad.(10)
Sólo así el juez sentenciador tendrá los elementos de juicio necesarios para estimar, de manera confiable, el riesgo que constituye para la sociedad que el convicto per-manezca en libertad y la probabilidad de rehabilitación. La determinación judicial debe estar basada en una evalua-ción minuciosa de los atributos y debilidades, tanto perso-nales como sociales, del convicto. El éxito de esta evalua-ción dependerá de cuán exacta y actualizada sea la information.(11) No hay que esforzarse mucho para concluir *736que un informe presentencia que ignore los próximos tres (3) años de la vida de las hermanas Molina Virola no es confiable y carece de valor para evaluar la capacidad de rehabilitación y adaptación social de éstas. La decisión de la mayoría pone en peligro el bienestar de la comunidad y nulifica cualquier esfuerzo rehabilitador del Estado.
La mayoría hoy avala una sentencia ilegal, contraria a derecho. Por mandato expreso legislativo no cabe el bene-ficio de una sentencia suspendida. Se trata de un curso decisorio equivocado que pone en jaque los propósitos so-ciales y comunitarios de ese remedio.(12)

 Blanca Iris también fue encontrada culpable de un (1) cargo por amenaza y tres (3) por alteración a la paz.


 En lo pertinente, tipifica como delito grave toda persona que, sin licencia, “porte, conduzca o transporte cualquier pistola, revólver o cualquier otra arma de fuego cargada 25 L.P.R.A. sec. 418.


 Esa exclusión forma parte de una clara política pública legislativa, plasmada en la Ley Núm. 8 de 30 de noviembre de 1989. En lo pertinente, dispone:
“Mediante esta enmienda se excluye de los beneficios de sentencia suspendida a los convictos por los delitos antes descritos así como a aquellos que violen las dispo-siciones de la Ley de Armas que prohíben el empleo de cualquier instrumento o accesorio que silencie o reduzca el ruido del disparo de cualquier arma de fuego y la portación de armas de fuego cargadas." (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 8 de 30 de noviembre de 1989, Leyes de Puerto Rico, pág. 617.


 Calaf v. Sec. Hacienda, 76 D.P.R. 577, 583-584 (1954).


 En lo pertinente se dispone:
*733“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.” (Énfasis suplido.) Art. 8 del Código Penal, 33 L.P.R.A. see. 3031.


 En lo pertinente dispone:
“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido." (Énfasis suplido.) Art. 8 del Código Penal, 33 L.P.R.A. sec. 3031.


 La Ley de Sentencia Suspendida ha sido objeto de múltiples y recientes enmiendas: Ley Núm. 56 de 5 de agosto de 1993; Ley Núm. 8 de 30 de noviembre de 1989; Ley Núm. 33 de 27 de julio de 1993, y Ley Núm. 86 de 17 de agosto de 1994.


 Se trata de una situación análoga a las visualizadas en la Regla 180 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, expositivas de varias instancias en que no podrán cumplirse concurrentemente los términos de prisión, y por imperativo son consecutivos. Igual a ciertos delitos excluidos por el legislador del beneficio de la sentencia suspendida, la citada Regla 180 responde al interés de disuadir la comisión de ciertos delitos. “La ficción de simultaneidad no puede prevalecer. La consolidación de casos no tiene ese alcance. Las sentencias dictadas en un mismo día y acto no afectan la realidad táctica ....” Pueblo v. Valentín Rivera, 119 D.P.R. 281, 285 (1987).


 Este informe es mandatorio en delitos graves como en el caso de autos. 33 L.P.R.A. sec. 3283.


 El oficial probatorio deberá preparar un informe que contenga información sobre el historial criminal del convicto, el ambiente familiar y social donde se desa-rrolló, impacto económico, emocional y físico de su delito en la víctima y sus familia-res, fuentes de ingreso, educación, su estado mental y físico, actitudes hacia el cri-men, víctimas y el sistema de justicia. Manual de Normas y Procedimientos Programa de Libertad a Prueba y Bajo Palabra de la Administración de Corrección.


 Véase R.O. Dawson, Sentencing: the Decision as to Type, Length, and Conditions of Sentence, 2da ed., Boston, Ed. Little, Brown and Co., 1969, págs. 70-99; *736B.A. Kay y C.B. Vedder, Probation and Parole, Ira ed., Illinois, 1963, págs. 28-52.


 Amanera de epílogo, el historial, trámite y proceso de aprobación del Art. 6A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 416a, y la enmienda al Art. 2 de la Ley de Sentencia Suspendida conforme la Ley Núm. 8 de 30 de noviembre de 1984, revela un error de la editorial Equity (hoy Michie Butterworth) en la codificación de ambas leyes. Es lamentable y pone de manifiesto lo delicado de su encomienda.
La obligación de Equity es imprimir y publicar el texto de la ley tal y como le es certificada por el Departamento de Estado. En lugar de comentarla equivocada-mente, debieron aclarar que el citado Art. 6(A) no existía.